Citation Nr: 1210961	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  04-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Whether the reduction of the disability rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx from 100 percent to 30 percent effective October 1, 2003, was proper. 

2. Entitlement to a rating in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 50 percent, effective from November 29, 2005, for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx. 

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to January 1974

By way of history, the Board of Veterans' Appeals (Board) notes that in a June 2002 rating decision, the above Regional Office (RO) of the Department of Veterans Affairs (VA) originally granted service connection for squamous cell carcinoma of the larynx and assigned a 100 percent rating from May 2, 2002.  In March 2003, the RO advised the Veteran of the proposal to reduce the disability rating for the service-connected squamous cell carcinoma of the larynx, to 0 percent (non-compensable).  In a March 2003 letter, the Veteran indicated that he did not agree with that action; however, since the reduction had not actually occurred, the Veteran was notified that his notice of disagreement (NOD) was premature.  

Thereafter, by July 2003 rating decision, the RO reduced the disability rating assigned for the service-connected squamous cell carcinoma of the larynx to 0 percent (non-compensable), effective October 1, 2003.  The Veteran submitted a NOD to that rating decision.  By April 2004 rating decision, the RO granted a 10 percent rating, for the service-connected partial hemilaryngectomy, left, residual of squamous cell carcinoma of the larynx, effective from October 1, 2003.  The Veteran perfected an appeal as to both actions; thus, it is clear that the Veteran disagrees with the rating reduction as well as the current rating assigned.  

In January 2007 and in November 2007, this matter was remanded to the RO for additional development.  In September 2008, the Board issued a decision which found that the reduction in the rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, from 100 percent to 10 percent, was proper, and denied a rating in excess of 10 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  The Veteran filed a timely notice of appeal with the U.S. Court of Appeals for Veterans Claims (Court).  Thereafter, the parties filed a joint motion for remand.  In November 2009, the Court granted the joint motion, vacated the Board's September 2008 decision, and remanded the case for readjudication in compliance with the joint motion.  

In April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., to obtain treatment records for the Veteran and to schedule him for several VA examinations to determine the current severity of, and identify residuals of, his service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, as well as to determine the current condition of any scars related to the squamous cell carcinoma of the larynx, including from the partial left hemilaryngectomy.  The record reflects that there has not been full compliance with the remand directives of April 2010; thus another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998). 

By September 2011 rating decision, the RO granted service connection for scars on the neck, as residuals of the service-connected partial hemilaryngectomy, and assigned a separate 10 percent rating, effective from May 2, 2002.  The RO also granted a 30 percent rating, effective from October 1, 2003, and 50 percent rating, effective from November 29, 2005, for the service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  The Veteran continued his appeal for higher ratings for the service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.

In Rice v. Shinseki, the Court held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, it appears that the issue of TDIU has been raised by the record.  Although the Veteran indicated in March 2011 that he was not filing a new separate claim for a TDIU rating, the Veteran's representative, in a letter dated in July 2011, indicated that she was representing the Veteran regarding his claim for an increased rating and for TDIU.  See also March 23, 2001 letter from Veteran's attorney.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board.  Id.  Thus, the issues on appeal are as noted on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Although further delay of this matter is regrettable, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted above, there has not been full compliance with the remand directives of April 2010; thus another remand is warranted.  Stegall v. West, supra.  

In a remand dated in April 2010, the Board concluded that additional medical evidence was needed, and directed that after all of the medical treatment records have been associated with the claims folder, the RO/AMC was to schedule an appropriate examination(s) to:  describe the current status of the Veteran's hemilaryngectomy disability and to identify all residuals of the hemilaryngectomy; to clarify whether the leukoplakia of the right true vocal cord and/or whether symptoms of the Veteran's GERD and/or laryngopharyngeal reflux with chronic laryngitis are such residuals; and to determine whether a compensable rating was warranted for the Veteran's scar.  The Board specifically directed that the RO was to make arrangements for the Veteran to have appropriate otolaryngology, pulmonary, and GERD examinations to determine both the current condition of his disability of partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx (hemilaryngectomy disability) and to identify all residuals of that hemilaryngectomy disability.

The record reflects that the Veteran underwent a VA examination in May 2010, which addressed the pulmonary/respiratory, GERD/digestive, and scar residual aspects of his service-connected disability, but not specifically the otolaryngological aspects.  In the May 2010 VA examination report, however, there were references made to an "ENT evaluation".  Further, in the diagnoses portion, the VA examiner indicated "See ENT evaluation" for the residuals of partial hemilaryngectomy residuals squamous cell carcinoma of the larynx, and for evaluation of laryngopharynx reflux with chronic laryngitis and leukoplakia of the right true vocal cord.  It is unclear as to what "ENT evaluation" this refers to, as the record contains no subsequent VA examination reports pertaining to either a current ENT or otolaryngological evaluation of the Veteran.  

The record does, however, contain a VA examination addendum report, dated in March 2011, in which the examiner merely provided an updated opinion, but did not actually examine the Veteran.  In the March 2011 report, the VA examiner noted review of the claims folder, to include the new medical evidence in the claims folder, and noted that for the Veteran's specific history and examination findings, that the VA examinations in May 2010 and in June 2010 and the ENT evaluation in June 2010 should be reviewed.  The VA examiner then opined that there was no change warranted in the opinions noted previously.  The deficiency with the March 2011 VA examination report is that it is unclear how the VA examiner in March 2011 could find that there was no change warranted (from prior VA examinations) without actually examining the Veteran especially in light of the fact that the record tends to suggest that the Veteran's service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, may have increased in severity.  Moreover, the VA examiner in March 2011 did not clarify whether the leukoplakia of the right true vocal cord and/or whether symptoms of the Veteran's laryngopharyngeal reflux with chronic laryngitis are residuals of the hemilaryngectomy.  Also, although in the April 2010 remand, the Board directed that either a laryngoscope study be performed or the examiner explain why such test was not conducted, a review of the record does not show that an explanation was provided.  Finally, the Board notes that there are references to examinations conducted on May 13, 2010, and June 14, 2010, neither of which is of record, and there is reference to VA outpatient treatment records dated through June 2011, which also are not of record.  See October 2011 supplemental statement of the case.  Thus, on remand, the RO should obtain any May 13, 2010 VA examination report and June 14, 2010 ENT evaluation as well as VA outpatient records dated from 2010 to the present, and then schedule the Veteran for a new VA ENT examination in order to assess the current severity of the Veteran's service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, as well as to clarify whether the leukoplakia of the right true vocal cord and/or symptoms of his laryngopharyngeal reflux with chronic laryngitis, are residuals of the hemilaryngectomy, and to determine whether a laryngoscope study is necessary in this case.  

The Board also notes that in the October 2011 supplemental statement of the case (SSOC), the RO listed and adjudicated the claim for an increased rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, but the RO did not specifically list the issue of whether the reduction of the disability rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, from 100 percent to 30 percent, was proper.  Although the gist of the Veteran's arguments appears to be focused on his disagreement with the disability rating assigned effective from October 1, 2003, and not with the procedural aspects of the reduction or the necessity for a reduction, as a determination as to whether the reduction was proper clearly could impact the evaluation of the service-connected disability, these matters are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, as noted above, the Board finds that the record has raised a claim for a TDIU rating.  Rice v. Shinseki, supra.  In light of Rice, the fact that a TDIU rating claim is inextricably intertwined with the increased rating claim, and the fact that the Veteran has not received appropriate notice regarding the TDIU issue, the Board finds that the claim for a TDIU rating must also be remanded.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. With any assistance needed from the Veteran, obtain any current and pertinent treatment records, related to treatment for residuals of partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, dated from 2010 to the present to include from the Biloxi VA Healthcare System.  

The RO should also make a specific request for any May 13, 2010 VA examination report and any June 14, 2010, ENT compensation and pension examination.  

2. Schedule the Veteran for an appropriate otolaryngology examination to determine the current severity of the service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, and to identify all residuals of that hemilaryngectomy disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  If a laryngoscope study is not indicated, the examiner should provide an explanation as to why, to include whether outpatient treatment records contain such a study or the information that would be obtained by such a study through other testing, or that the Board's inquiry can be addressed without such testing, or for some other stated reason.  In the report, the examiner must:  

(a) Describe the current severity of the Veteran's disability of partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.   

(b) Identify each residual of the disability of partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  Specifically determine whether the Veteran has aphonia, specifically, whether he has the constant inability to communicate by speech or the constant inability to speak above a whisper; if the Veteran does not have aphonia, the examiner should so state.

(c) Specifically address whether the following are residuals of the Veteran's service-connected hemilaryngectomy disability:  (i) laryngopharyngeal reflux with chronic laryngitis; and/or (ii) leukoplakia of the right true vocal cord, diagnosed in August 2004. 

(d) Provide complete rationale for all opinions provided.  If any opinion requested is not possible, the examiner should state that and provide a complete rationale as to why it is not possible.

3. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

4. After the above is completed, as well as any other development deemed necessary, adjudicate the claims on appeal.  If any decision is adverse to the Veteran, furnish the Veteran and his attorney an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

